DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 was filed after the mailing date of the notice of allowance on 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In view of applicant’s IDS, the prior, specifically, Kitae et al. discloses the method receives information on the maximum number of repetitions of the uplink reference signal from the base station, and uses the information on the maximum number of repetitions of the uplink reference signal and the signal quality obtained through downlink synchronization in Fig.1 page 3 lines 20-24. However, Kitae does not specifically disclose the claim limitation of current application “receiving, from a base station, configuration information for a random access channel (RACH) including information on a plurality of base sequences”. Kitae also discloses the method transmits information on the maximum number of repetitions of the uplink reference signal to the terminal, and repeatedly receives the uplink reference signal from the terminal according to the number of repetitions of the uplink reference signal determined by the terminal, and determining uplink coverage of the terminal based on the repeatedly received uplink reference signal in Fig.1 page 3 lines 25-28. However, Kitae does not specifically disclose the claim limitation of current application “transmitting, to the base station, a RACH preamble based on the configuration information”. Kitae also discloses one slot includes a plurality of orthogonal frequency division multiplexing (OFDM) 
Additionally, the terminal may repeatedly transmit a preamble for beam scanning to the base station using the assigned orthogonal code. In this case, each terminal repeatedly transmits the same preamble sequence be multiplexed using an orthogonal code between the N preamble symbols. Alternatively, each terminal may repeatedly transmit the same preamble sequence in different preamble symbol intervals, and the preamble sequences transmitted by the plurality of terminals may be multiplexed using orthogonal codes between different preamble symbols. That is, terminals belonging to different groups may be multiplexed by orthogonal codes. In addition, the preamble for beam scanning may be transmitted through a multiplexing region allocated to the terminal in N preamble symbols, and the preamble sequence transmitted by the plurality of terminals may in Fig.17 page 8 lines 30-34. However, Kitae does not specifically disclose the claim limitation of current application “the RACH preamble is generated based on a plurality of sequences, a plurality of cyclic prefixes (CPs), and a guard time (GT), wherein the plurality of sequences are different, wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, wherein each of the plurality of sequences is concatenated with a corresponding CP of the plurality of CPs, and wherein the GT is concatenated with a last sequence of the plurality of sequences”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414      
                                                                                                                                                                                                 
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414